UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 14) Under the Securities Exchange Act of 1934 Growblox Sciences, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 399847 102 (CUSIP Nubmer) Adam D. Averbach, Esq. Lazarus Management Company LLC 3200 Cherry Creek South Drive, Suite 670 Denver, CO 80209 (303) 500-8821 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 31, 2017 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because § 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g) check the following box o CUSIP No. 399847 102 1. NAMES OF REPORTING PERSONS Lazarus Management Company LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) x 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% TYPE OF REPORTING PERSON IA 2 CUSIP No. 399847 102 1. NAMES OF REPORTING PERSONS Justin B. Borus 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% TYPE OF REPORTING PERSON IN/HC 3 CUSIP No. 399847 102 1. NAMES OF REPORTING PERSONS Lazarus Investment Partners LLLP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.9% TYPE OF REPORTING PERSON PN 4 CUSIP No.399847 102 1. NAMES OF REPORTING PERSONS Lazarus Israel Opportunities Fund LLLP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.8% TYPE OF REPORTING PERSON PN 5 Explanatory Note This Amendment No. 14 amends and supplements the statement on Schedule 13D originally filed by Lazarus Investment Partners LLLP ("Lazarus Partners"), Lazarus Israel Opportunities Fund LLLP ("Lazarus Israel"), Lazarus Management Company LLC ("Lazarus Management") and Justin B. Borus (collectively, the "Reporting Persons") on June 9, 2014, as amended from time to time (the "Schedule 13D"). All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each Item below shall be deemed to be a response to all Items where such information is relevant. Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby supplemented by adding the following: Reference is made to Items 7, 9, 11 and 13 of pages 2-5 of the Schedule 13D, which items are incorporated by reference. The securities reported on the Schedule 13D by Lazarus Partners consist of 2,111,746 shares of common stock. The securities reported on the Schedule 13D by Lazarus Israel consist of 1,000,000 shares of common stock and warrants to purchase an additional 1,000,000 shares of common stock. The securities reported on the Schedule 13D by Lazarus Management and Mr. Borus consists of the sums of the shares of common stock and warrants held by Lazarus Partners and Lazarus Israel. The calculation of percentage of beneficial ownership in Item 13 of pages 2-5 was calculated using information obtained from the Issuer's Form 10-Q filed with the Securities and Exchange Commission on February 14, 2017, in which it stated that there were 110,900,020 shares of common stock outstanding as of February 13, 2017. Lazarus Management is the investment adviser of Lazarus Partners and Lazarus Israel, and consequently may be deemed to have voting control and investment discretion over securities owned by the funds. Mr. Borus is the manager of Lazarus Management and may be deemed to be the beneficial owner of any shares deemed to be beneficially owned by Lazarus Management. The foregoing should not be construed in and of itself as an admission by Lazarus Management or Mr. Borus as to beneficial ownership of the shares or warrants owned by the funds. Each of Lazarus Management and Mr. Borus disclaims beneficial ownership of the shares and warrants set forth in this Schedule 13D, except to the extent of its or his pecuniary interests therein and each fund disclaims beneficial ownership of any shares and warrants owned by any other fund. On May 29, 2017, warrants to purchase 3,000,000 shares of common stock held by Lazarus Partners expired unexercised and, as a result, the Reporting Persons ceased to be the beneficial owners of more than five percent of the class of securities. No other transactions were effected by the Reporting Persons in the Issuer's shares during the past sixty days. Item 7.Material to Be Filed as Exhibits. ExhibitA: Joint Filing Agreement, dated as of May 31, 2017, by and among Lazarus Investment Partners LLLP, Lazarus Israel Opportunities Fund LLLP, Lazarus Management Company LLC and Justin B. Borus. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: May 31, 2017 LAZARUS MANAGEMENT COMPANY LLC By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS INVESTMENT PARTNERS LLLP By: Lazarus Management Company LLC its general partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS ISRAEL OPPORTUNITIES FUND LLLP By: Lazarus GP LLC its general partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager /s/ Justin B. Borus Justin B. Borus 7
